

EXHIBIT 10.2
Sun Healthcare Group, Inc. Supplemental Bonus Plan


Effective July 1, 2009, supplemental incentive bonuses of Executives of Sun and
of SunBridge shall be determined pursuant to this plan.  This plan is intended
to provide bonuses that qualify for the performance-based compensation exemption
of Section 162(m) (“Section 162(m)”) of the Internal Revenue Code of 1986, as
amended.  This plan is adopted under Section 5.2.2 of Sun’s 2009 Performance
Incentive Plan (the “Plan”), and bonuses awarded under this plan shall be awards
under the Plan that are subject to all of the terms and conditions of the Plan.


The supplemental incentive bonus (the “Supplemental Bonus”) of an Executive for
the six-month period ending December 31, 2009 (the “Applicable Period”) shall be
based on the criteria set forth below.   Supplemental Bonuses will be paid in
addition to compensation payable under other compensation agreements and
plans.  The Supplemental Bonus will be based upon achievement of the targets
described below.


1.           EPS.  The Committee has established a target of $.53 for Sun’s
consolidated earnings per share (“EPS”) for the Applicable Period (the EPS
target is referred to as the “Target”).  EPS shall be measured using the
normalized actual EPS of Sun as published by Sun in its press releases
announcing financial results for the quarter ending September 30, 2009 and the
quarter ending December 31, 2009, which normalizing adjustments consist of
actuarial adjustments for self insurance for general and professional liability,
EPS attributable to discontinued operations, and nonrecurring costs related to
acquisitions and other similar events. When determining whether the Target has
been achieved, the Committee shall make adjustments to the Target to eliminate
the effect of discontinued operations or any change in accounting policies or
practices.


The amount of the Supplemental Bonus shall be based upon normalized actual EPS
attained as a percentage of the Target.  The Supplemental Bonuses will be
determined as follows (percentages in the tables are percentages of base salary
as of the last day of the Applicable Period):
 

 Name  Position  60% of target  100% of target  115% of target
R. Matros
Chairman &
CEO
11%
17%
28%
W. Mathies
COO
SunBridge
9%
14%
23%
B. Shaul
CFO
9%
13%
23%
C. Hunker
Ch. Comp. &
Ch. Risk Off.
9%
13%
23%
M. Newman
GC
9%
13%
23%
C. Chrispell
SVP, HR
6%
9%
16%





If normalized actual EPS is less than 60% of the Target, no Supplemental Bonus
will be paid to any Executive.  If normalized actual EPS exceeds 115% of the
Target, each Supplemental Bonus will equal the percentage of base salary set
forth in the last column of the table above.  If normalized actual EPS is
greater than 60% of the Target but less than 100% of the Target, or
 
 

--------------------------------------------------------------------------------

 
greater than 100% but less than 115%, the amount of the Supplemental Bonus will
be prorated on a straight-line basis between the amounts shown in the applicable
columns of the table.

In no case, however, shall the amount of any Supplemental Bonus exceed (i) the
amount that has been accrued for such Supplemental Bonus in the calculation of
EPS and (ii) the applicable limit set forth in Section 5.2.3 of the
Plan.  Notwithstanding the foregoing, no Supplemental Bonus shall be paid to any
Executive if normalized EPS for the three months ending December 31, 2009 is
less than $.20 per share.


2.           Committee Certification and Timing of Payment.  As soon as
practicable after the end of the Applicable Period, the Committee shall
determine the amount of Sun’s normalized actual EPS for the Applicable Period
and normalized actual EPS for the quarter ending December 31, 2009.  No
Supplemental Bonus shall be paid to an Executive unless and until the Committee
has certified, by resolution or other appropriate action in writing, the
normalized actual EPS earned by Sun for the Applicable Period, the normalized
actual EPS earned by Sun for the quarter ending December 31, 2009, the
normalized actual EPS earned by Sun for the Applicable Period as a percentage of
the Target and the amount of the Supplemental Bonus earned by each
Executive.  Any Supplemental Bonus shall be paid to each Executive as soon as
practicable after completion of the 2009 year-end audit and following the
Committee’s certification described above (but in no event later than March 15,
2010).


3.           Recoupment of Bonus Payments.  A Supplemental Bonus paid to an
Executive is subject to recoupment, to the extent determined to be appropriate
by the Committee, if each of the following circumstances occur: (1) the amount
of the Supplemental Bonus was calculated based on the achievement of EPS, the
calculation of which was based on financial statements that are subsequently the
subject of an accounting restatement due to noncompliance with any financial
reporting requirement under the securities laws; (2) fraud or intentional
misconduct by any Executive, or any officer or employee that reports to an
Executive was a significant contributing factor to such noncompliance; and (3)
the restated financial statements are issued and completed prior to the issuance
and completion of the financial statements for the 2012 fiscal year.  In such
circumstances, a Supplemental Bonus will be subject to recoupment only to the
extent a lesser Supplemental Bonus would have been paid to an Executive based
upon EPS, as restated, and only as to the net amount of such portion of the
Supplemental Bonus after reduction for the Executive’s tax liability on that
portion of the Supplemental Bonus.  By accepting a Supplemental Bonus, each
Executive agrees to promptly make any Supplemental Bonus reimbursement required
by the Committee in accordance with this section, and that Sun, SunBridge and
their respective affiliates may deduct from any amounts owed to the executive
from time to time (such as wages or other compensation) any amounts the
Executive is required to reimburse Sun and/or SunBridge pursuant to this
section.  This section does not limit any other remedies Sun, SunBridge or their
respective affiliates may have available in the circumstances, which may
include, without limitation, dismissing the Executive or initiating other
disciplinary procedures.  The provisions of this section are in addition to (and
not in lieu of) any rights to repayment Sun, SunBridge or their respective
affiliates may have under Section 304 of the Sarbanes-Oxley Act of 2002 and
other applicable laws.


4.           Administration.  This plan shall be administered by the Committee,
which shall consist solely of two or more members of the Board of Directors of
Sun who are “outside directors”
 
2

--------------------------------------------------------------------------------

 
within the meaning of Treasury Regulation Section 1.162-27(e)(3) under Section
162(m).  The Committee shall have the same administrative authority with respect
to this plan as provided for under the Plan.


5.           Section 162(m).  This plan is intended to provide bonuses that
qualify for the performance-based compensation exemption of Section 162(m).  Any
provision, application or interpretation of this plan inconsistent with this
intent to satisfy the standards in Section 162(m) shall be disregarded.

 
3

--------------------------------------------------------------------------------

 
